Title: From Thomas Jefferson to William Duane, 17 March 1808
From: Jefferson, Thomas
To: Duane, William


                  
                     Dear Sir 
                     
                     Washington Mar. 17. 08.
                  
                  The inclosed case of Thos. Norris I first observed in the Aurora, and consider it a duty to have it enquired into,& on obtaining credible testimony, to make it the subject of representations to the British government. as I imagine he must have applied to you with his papers, could you find means to invite him to send me his own affidavit in due form, with as many others as he can procure to establish the facts he states? I cannot propose to him the expectation of any personal indemnification, but am in hopes that he may find sufficient inducement to take this trouble in the feelings of public spirit, as well as of a just resentment. I will thank you if you will take the trouble to have this communication made to him & I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               